Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al(USPat 8,857,347).
  -- In considering claim 1, the claimed subject matter that is met by Liu et al(Liu) includes:
	1) the clamping portion comprising a concave portion for at least partially surrounding the tube a flange portion at one end of the concave portion the holding support plate including a first side for facing the tube and a second side opposite thereto, the first side configured to be attached to the flange portion of the clamping portion by a fastening means solely operable from the second side of the holding support plate at a position of operability are met by the suspension assembly which provides a support rack and allows the arms to be clamped onto  a tube, as seen in figure 1; 
	- Liu does not teach:
	1) the housing comprising:
		i) a cavity for receiving an electronic circuit;
		ii) a housing lower portion configured to be attached to the second side of the holding support plate;
	4) the housing overlaps said position of operability;
	5) the housing and the holding support plate are configured to be attached to each other by a securing means solely operable at a securing position arranged on an outer surface of the housing.
	Liu does teach a table panel, which would readily have supported housing structures.  In related art, Nelson teaches a housing in the form of speaker(60) which includes a cavity for receiving electronic circuits, a lower portion which is attached to a support plate, as seen in figure 10.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the assembly of Nelson, as seen in figure 10, since this would have provided an adequate housing member that would have been supported by the structure of Liu.  
	Furthermore, as seen in figures 1-5 of Liu, the holding support plate has interlocking members, attached to the support plate, and overlap securing means, that are releasable and allow the support plate to be closed.
  Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.
Conclusion

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687